Citation Nr: 1433632	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  06-28 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bursitis of the right elbow.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The case was before the Board in December 2008.  At that time, the Board in pertinent part:  denied the Veteran's petition to reopen a previously denied claim of service connection for a back disorder; and denied entitlement to service connection for bursitis of multiple joints.  Thereafter, the Veteran appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court issued a Memorandum Decision on the matter.  In the pertinent part the Court vacated the Board's December 2008 decision as to the claims pertaining to a back disorder and bursitis of multiple joints.  The Court remanded those two claims to the Board for further development and readjudication.  Subsequently, the Board remanded the case in January 2013.  The requested development has been completed.  

In September 2009, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

The issue involving service connection for bursitis was previously stated as being entitlement to service connection for bursitis of multiple joints.  This is because the Veteran was not very specific in any asserted claim.  The evidence of record reveals a single substantiated diagnosis of bursitis of the right elbow; accordingly, the Board has recharacterized this issue.  


FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO denied the appellant's claim of entitlement to service connection for a back disorder; and the appellant did not perfect an appeal as to that decision. 

2.  None of the additional evidence received since the November 2005 decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disorder, or raise a reasonable possibility of substantiating the claim. 

3.  The Veteran's service-connected disabilities include reflex sympathetic dystrophy of the left foot; he is in receipt of special monthly compensation for loss of use of the left foot.

4.  The evidence establishes that the Veteran requires use of a wheel chair at least in part due to his service-connected disabilities.  

5.  In September 2007 the Veteran was diagnosed with right elbow olecranon bursitis as the result of rubbing his elbow against the arm of his wheelchair.  In February 2008, he underwent surgical excision of right olecranon spur bursa in treatment of right elbow olecranon bursitis. 


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for a back disorder have not been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

2.  Right elbow bursitis is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2002 & Supp. 2013); 38 C.F.R. § 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

Given the favorable outcome below with respect to the grant of service connection for bursitis of the right elbow, no conceivable prejudice to the Veteran could result from the grant of service connection, and the Board need not address the adequacy of notice or assistance with respect to this issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


In January 2012, the Court specifically remanded the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder for VA to provide adequate notice to the Veteran.  Specifically to provide a claimant with notice of what constitutes new and material evidence to reopen the claim including what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In February 2013, the Veteran was provided the required notice.  See, Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The claim was subsequently readjudicated in full in December 2013.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran and his attorney has not alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; VA medical records; private medical records; Social Security records; VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Application to Reopen Claim Based on New and Material Evidence

The Veteran seeks to reopen a claim of entitlement to service connection for a back disorder.  

With respect to the issue here of whether new and material evidence has been submitted to reopen a claim, the following applies. The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c). 

If not perfected within the allowed time period, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a). 

Decisions of the Board are also final, and except as provided in 38 U.S.C.A. § 5108, when a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7104. 

Prior to the current appeal, claims for service connection for a back disorder were denied in several RO and Board decisions dated between May 1981 - in a rating decision appealed to the Board, which denied the claim in January 1983 - and November 2005.  Most recently, in a November 2005 rating decision, the RO declined to reopen the claim on the basis that new and material evidence had not been submitted, on the underlying basis that there was still no evidence of a nexus between a back disorder and service or service-connected disability.  Each of these decisions were or became final either because they were issued by the Board, or in the case of the rating decisions, the Veteran failed to perfect a timely appeal to the Board. 

As noted, the most recent rating decision from which the Veteran failed to submit a notice of disagreement was dated in November 2005.  As the Veteran did not file a timely substantive appeal as to the November 2005 rating decision, it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

In June 2006, the RO received the appellant's application to reopen his claim for service connection for a back disorder.  The current appeal arises from an April 2008 rating decision in which the RO denied the claim, and in essence declined to reopen the claim for service connection for a back disorder on the basis that new and material evidence had not been submitted.  As there is a prior final decision on the matter, before reaching the underlying claim for entitlement to service connection for a back disorder, the Board must first determine that new and material evidence has been presented in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996). 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

VA is required to first review the evidence submitted by a claimant since the last final disallowance of a claim on any basis for its newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, the last final disallowance was the November 2005 rating decision. 

The evidence received subsequent to the November 2005 rating decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995). 

The Veteran's claim for service connection was previously considered and denied by the RO most recently in the November 2005 rating decision.  The evidence available at the time of the November 2005 rating decision showed that, as determined by the RO, the Veteran had been diagnosed with a back disorder, but the objective medical evidence did not show that this was etiologically related to service or to a service-connected disability.  

The evidence presented or secured since the November 2005 rating decision includes the following: additional VA and private medical records, including the report of a VA examination of the back; additional statements by the Veteran; and the transcript of a September 2008 Video-Conference hearing before the undersigned. 

To decide this case, the Board must decide whether any evidence submitted since November 2005 is both evidence that (1) was not previously submitted to agency decision makers, and (2) by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156 (2008). Both of these requirements must be met to reopen the Veteran's claim. A review of the claims file shows that evidence has been submitted that was not been previously submitted, thereby meeting the first requirement. 

In determining whether any new evidence has been submitted that relates to an unestablished fact necessary to substantiate the claim, a review of the elements for establishing service connection for a back disorder would be helpful.  Service connection for a back disorder requires medical evidence of a disability, which is the result of disease or injury incurred in or aggravated by service; or which is proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a) , 3.310(a); 

At the time of the November 2005 rating decision, the RO denied the Veteran's claim on the essential basis that the evidence failed to establish that there is an etiological link between a current back disorder and service to include a causal connection with a service-connected disability.  At that time, the preponderance of the evidence was against the claim that a back disorder was so related. 

In comparison with evidence received since November 2005, the Board does not find that any new evidence relates to that unestablished fact necessary to substantiate the claim.  That is, none of the new evidence includes competent medical evidence showing that a back disorder is related to service or to a service-connected disability.  Notably, the Veteran underwent VA examination in March 2008 in part for the purpose of obtaining an opinion on this question.  After review of the record and examination of the Veteran, the examiner's concluding opinion, with rationale provided, was that the Veteran's current lumbar spondylosis was not caused by or the result of military service, aggravated by service, or secondary to his service-connected left foot disability, as claimed. 

While the Veteran testified regarding his claim in a September 2008 Board Video-Conference hearing, his primary assertion was that a fall injury which resulted in his service-connected left foot disability caused a back injury at that time.  

While lay testimony is competent to establish the occurrence of an injury, it is not competent to provide a medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 468 (1993) (an appellant's own recitations of his medical history does not constitute new and material evidence sufficient to reopen his claim when this account has already been rejected by the VA).

In sum, the additional evidence submitted since November 2005 does not contain any evidence which relates to an unestablished fact necessary to substantiate the claim.  That is, there is no additional medical evidence showing that a back disorder is etiologically related to service or to a service-connected disability.  

Thus the additional evidence submitted since the November 2005 decision does not include documents which bear directly and substantially upon the specific matter under consideration.  None of the additional evidence submitted since the November 2005 relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder.  Thus, the evidence received since the RO's November 2005 rating decision is not both new and material.  38 C.F.R. § 3.156.  As the evidence submitted since the November 2005 decision is not new and material, the claim for service connection for a back disorder is not reopened, and the current appeal must be denied on that basis.


III.  Service Connection for Bursitis of the Right Elbow

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

It is not contended, nor does the evidence show that the bursitis had its onset in service or was aggravated during service.  Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

Service medical records show treatment for symptomatology associated with the Veteran's service-connected reflex sympathetic dystrophy, left foot, secondary to severe chronic plantar arch strain with tenosynovitis, posterior tibial tendon.  During early treatment of the left foot in February 1963, the Veteran reported a past history of childhood diseases including what he called "bursitis" all over his body, which he described as an intermittent muscular aching and tenderness.  Other than this report from the Veteran, service medical records do not contain any reference to musculoskeletal conditions referable to the claimed bursitis of multiple joints. 

Though these records show that the Veteran underwent more than one lumbar sympathetic blocks in 1963, these procedures were in treatment of the later service-connected left foot disability. 

During a September 1963 examination prior to discharge, the report of medical history shows that the Veteran reported he had had no swollen or painful joints, but he had had painful or trick shoulder or elbow.  On examination, the September 1963 examination report contains findings of no abnormalities except as to the left ankle. Examination was normal for the lower and upper extremities, spine and other musculoskeletal system. 

The medical evidence after service includes evidence contained in VA and private medical records, dated from the 1960s to the present.  With respect to any symptomatology shown associated with the right shoulder or left foot, VA has already granted service connection for associated disabilities of the right shoulder and left foot. 

VA treatment records show that in May 2003, the Veteran was treated after hitting his left thumb proximally, with a hammer.  It was slightly swollen and tender to the touch. X-rays were negative for fracture.  The assessment was contusion of the left thumb.  When seen again in June 2003 the left hand was still hurting, especially in the thumb, and movement was limited. 

A March 2007 VA orthopedic clinic note shows that the Veteran was seen for complaints of right knee pain.  The record noted a history that the knee had undergone arthroscopy, finding degenerative changes.  After physical examination, the report concluded with an impression of right knee pain, pes anserinus bursitis. 

A June 2007 VA treatment record contains a review of systems, apparently by Veteran reported history, including musculoskeletal review noting joint pain of the hand, shoulder, arm, knee, leg, neck and back; and general stiffness that was chronic.  Physical examination findings at that time included that with respect to back and extremities, the back was straight, and there was a normal gait.  The Veteran had a normal posture and full range of motion in all extremities.  The record concludes with an impression that does not contain any condition referable to the claimed bursitis. 

The Veteran was treated by VA emergency services in September 2007 with complaints of recent minor swelling in the right elbow. The VA treatment report shows that the diagnostic impression was olecranon bursitis.  The treatment provider opined that the Veteran was most likely rubbing his elbow against the arm of his wheelchair, which was causing irritation and inflammation of the bursa. 

VA treatment records show that in February 2008, the Veteran underwent excision of right olecranon spur bursa in treatment of right elbow olecranon bursitis. 

In August 2013, a VA Compensation and Pension examination of the Veteran was conducted.  After review of the record, the examiner noted that the Veteran had a single documented and verified diagnosis of olecranon bursitis of the right elbow, which was ultimately sucessfully treated with the Veteran's 2008 excision.  At this examination the Veteran did not report his right elbow pain in 2007 was from rubbing on his wheel chair.  The examiner gave a negative nexus opinion, in part because the Veteran no longer had right elbow bursitis because of the sucessful surgical treatment in 2008.  

The Veteran's service-connected disabilities include reflex sympathetic dystrophy of the left foot which is severe enough that he in receipet of special monthly compensation for loss of use of the left foot.  He also requires use of a wheel chair at least in part due to this service-connected disabilty.  

The Veteran filed his claim for service connection for bursitis in June 2006.  He was diagnosed with right elbow olecranon bursitis, which was the result of rubbing on his wheel chair, in September 2007.  His bursitis was sucessfully surgically treated in February 2008 without recurrence.  

The Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  

The evidence of record establishes that the Veteran right elbow olecranon bursitis, from September 2007 until sucessful surgical treatment in February 2008.  Medical evidence links the right elbow bursitis to rubbing his right elbow on his wheel chair.  The wheel chair is necessitated, at least in part, due to the service-connected right foot disability.  Accordingly, the evidence supports a grant of service connection for right elbow bursitis on a secondary basis.  


ORDER

New and material evidence not having been received to reopen the previously denied claim of entitlement to service connection for a back disorder, the appeal is denied.

Service connection for bursitis of the right elbow is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


